Citation Nr: 0301052	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  98-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) from June 13, 1997 to June 21, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to 
December 1945.

This appeal arose from an October 1997 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
TDIU.  That same month the RO issued another rating action 
which confirmed and continued the denial of the claim.  In 
March 1999, the Board of Veterans Appeals (Board) remanded 
this case for additional evidentiary development.  In 
December 1999, the RO issued a rating action which 
increased the schedular evaluation assigned to the 
veteran's service-connected bilateral hearing loss to 100 
percent, effective June 21, 1999 (the date of the VA 
examination) and which continued to deny entitlement to 
TDIU.  The case was subsequently returned to the Board for 
further appellate consideration.


FINDING OF FACT

The veteran's service-connected disabilities did not 
prevent him from securing and following some type of 
gainful employment between June 13, 1997 and June 21, 
1999.


CONCLUSION OF LAW

Between June 13, 1997 and June 21, 1999, the veteran was 
not unemployable due to service-connected disabilities.  
38 U.S.C.A. §§ 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he should be awarded TDIU 
for the period between June 13, 1997 (the date of his 
claim) and June 21, 1999 (the date that he was awarded a 
schedular 100 percent evaluation for his service-connected 
bilateral hearing loss).  He has stated that he was unable 
to work during this period because of his service-
connected disabilities.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The evidence of record shows that, during the time frame 
in question, the veteran was service-connected for the 
following:  bilateral hearing loss, assigned a 70 percent 
evaluation; gunshot wound residuals of the right thigh, 
Muscle Group (MG) XIV, assigned a 10 percent evaluation; 
gunshot wound residuals of the left lower leg, MG XII, 
assigned a 10 percent evaluation; tinnitus, assigned a 10 
percent evaluation; and malaria, assigned a noncompensable 
evaluation.  His combined disability evaluation was 80 
percent.

The veteran submitted a claim for TDIU on June 13, 1997.  
This noted that he had four years of college and had 
worked from 1973 to 1982 as a meat cutter.  He had retired 
from teaching in 1972.

The veteran also submitted records of private treatment 
developed between January and August 1997.  These showed 
treatment for diabetes mellitus and heart problems.  
However, they showed no treatment for his service-
connected disabilities.

VA examined the veteran in September 1997.  He commented 
that as of March 1997 he was working for a pathology 
doctor, putting his records on microfilm.  He stated that 
the laboratory where he worked was quiet and he could work 
alone.  His gunshot wounds were noted, although the 
veteran stated that his legs did not really bother him.  
The objective examination found no evidence of tissue loss 
upon comparison of the lower extremities.  There was a 4 
inch faded scar over the right anterior thigh, distal 
portion, which was not sensitive and non-tender.  There 
was also a small 1 inch scar over the left tibia, which 
was non-tender.  Neither scar showed adhesions.  There was 
no tendon damage and no damage to the bones, joints or 
nerves.  He stated that the legs occasionally ached in 
cold weather or with extended use.  His main complaint 
concerned his hearing loss.  The examiner noted that he 
was wearing bilateral hearing aids, but that it was still 
difficult to converse with him.  The examiner reported 
having to stand very close to him to be heard.  His 
hearing loss in the right ear was a Level X and a Level IX 
in the left (see Table VI, 38 C.F.R. § 4.87 [1998]); these 
levels warranted the assignment of a 70 percent disability 
evaluation (see Table VII, 38 C.F.R. § 4.87 [1998]).

The veteran was re-examined by VA on June 21, 1999.  The 
audiological evaluation showed hearing loss levels that 
equaled a Level XI under the applicable regulations (see 
Table VI, 38 C.F.R. § 4.87 [1998 & 1999]).  These levels 
warranted the assignment of a 100 percent schedular 
evaluation.  See Table VII, 38 C.F.R. § 4.87 [1998 & 
1999]).  The veteran's gunshot wound residuals were also 
evaluated.  He stated that his right thigh would get a 
little achy in cold weather.  There was no indication of 
damage to the bone, veins or nerves.  There was a 2 cm 
scar on the anterior right thigh, which was slightly 
depressed; there was also a 7 cm scar over the lateral 
anterior right thigh, which was well-healed and normal in 
color.  Neither the veteran or the examiner could find the 
left anterior calf scar.  The neurological examination was 
intact.  The examiner then commented that the veteran's 
service-connected disabilities as a whole did not prevent 
employment.  The muscle injuries might preclude heavy 
labor, but not sedentary employment.  His hearing loss was 
relatively unchanged from 1987, when he had been employed.





Relevant laws and regulations

According to 38 C.F.R. § 3.340(a) (1998), a total 
disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  However, if the total 
disability rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provided an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a) 
(1998).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if 
there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1998).

It is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Therefore, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the 
percentage standards set forth in paragraph (a) of this 
section.  38 C.F.R. § 4.16(b) (1998).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103A & 5107 [2002]) (VCAA) was signed 
into law.  This law enhanced the duties of VA to notify 
and assist veterans with their claims.  In this case, the 
veteran has been provided with several documents notifying 
him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed 
to provide in support of his claim.

In April 1998, the veteran was sent a statement of the 
case (SOC) which informed him of the applicable laws and 
regulations.  This SOC also explained why the evidence of 
record had not established entitlement to the benefit 
sought.  Along with this SOC, the veteran was sent 
correspondence which informed that he could present 
additional evidence at a hearing or by mailing evidence to 
VA.  In March 1999, this case was remanded by the Board.  
This remand explained the deficiencies in the record to 
the veteran.  He was asked to provide information 
concerning treatment for his service-connected 
disabilities and was told that a VA examination would be 
scheduled.  The veteran was subsequently sent 
correspondence by the RO in April 1999 which asked for the 
names of all VA and non-VA health care providers from whom 
he had sought treatment since September 1997, as 
instructed by the remand; he failed to respond to this 
correspondence.  The VA examination was conducted in June 
1999.  In December 1999, he was sent a supplemental 
statement of the case (SSOC) which again explained why the 
evidence of record did not show entitlement to TDIU.  In 
December 2002, he was informed that his case was being 
returned to the Board and that he could submit additional 
evidence in support of his claim.

Thus, through a series of letters, SOC, SSOC and Board 
remand, the veteran has been informed of the information 
and evidence necessary to substantiate his claim.  He also 
has been provided with VA examinations and has been 
notified of what evidence and information was being 
obtained by VA and what information and evidence he needed 
to provide in support of his claim.  For these reasons, 
further development is not needed to meet the requirements 
of VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Discussion

After a careful review of the evidence of record, the 
Board finds that entitlement to TDIU between June 13, 1997 
and June 21, 1999 is not warranted.  The evidence of 
record during this time period does show that the veteran 
had met the schedular requirements for the assignment of 
TDIU pursuant to 38 C.F.R. § 4.16(a) (1998).  However, 
this evidence did not demonstrate that the veteran was 
unemployable due to his service-connected disabilities.  
In fact, as of March 1997, the veteran had been employed.  
Significantly, the June 1999 VA examination contained an 
opinion that the veteran's service-connected disabilities, 
taken as a whole, did not prevent employability.  While 
his muscle injuries might have prevented heavy labor, they 
did not preclude more sedentary pursuits.  In addition, it 
was commented that his hearing loss was not significantly 
worse than it had been in 1987 when he was employed.  
Therefore, based upon this evidence, it cannot be found 
that the veteran is entitled to TDIU from June 13, 1997 to 
June 21, 1999.

As a consequence, it is found that the preponderance of 
the evidence is against the veteran's claim for 
entitlement to TDIU from June 13, 1997 to June 21, 1999.


ORDER

Entitlement to TDIU between June 13, 1997 and June 21, 
1999 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

